                           Case 2:18-cv-00907-KOB Document 89-1 Filed 10/15/19 Page 1 of 20                         FILED
                                                                                                           2019 Oct-15 PM 05:00
                                                                                                           U.S. DISTRICT COURT
                                                                                                               N.D. OF ALABAMA



        LEKEISHA CHESTNUT, ET AL. V. JOHN H. MERRILL, in his official Capacity as Alabama Secretary of State
                 U.S. DISTRICT COURT, NORTHERN DISTRICT OF ALABAMA - SOUTHERN DIVISION
                                                 CASE NO. 2:18-CV-00907-KOB
                                                 DEFENDANT'S EXHIBIT LIST


TRIAL EX. NO.                                          DESCRIPTION                            OFFERED   ADMITTED

            1     Maps of Congressional Districts 1867-2011

            2     Alabama Congressional Maps 1973-2013

            3     Preclearance submission of Ala. Act No. 2011-518

            4     Legslative History of SB484/Act. No. 2041-518

            5     Congressional District Pop. Changes 2001-2010

            6     Map of Congressional District Plan

            7     Map of Congressional Districts from 1950

            8     2011 State Board of Education Map

            9     Cooper Exhibit 12 - 2011 Congressional Districts

            10    Map – 2010 McClendon Congressional Plan 1

            11    Expert Report of M.V. Hood, III dated 04/22/09 with exhibits

            12    State of Alabama Mail-In Voter Registration Form


7626305.1                                                     Page 1 of 20
                           Case 2:18-cv-00907-KOB Document 89-1 Filed 10/15/19 Page 2 of 20



TRIAL EX. NO.                                       DESCRIPTION                                             OFFERED   ADMITTED

            13   Expert Report of Douglas Johnson dated 04/22/19 with exhibits
                 Federal Register Vol 76, No. 27 dated 02/09/11, Part III – Department of Justice,
            14   Guidance
                 Executive Concerning
                           Office of theRedistricting Under
                                         President, Office of Section 5 of the
                                                              Management       Voting
                                                                             and      Rights
                                                                                 Budget OMBAct; Notice
                                                                                             Bulletin No.
                 00-2 – Guidance on Aggregation and Allocation of Data on Race for Use in Civil Rights
            15   Monitoring and Enforcement 03/09/00

            16   Map – 2010 McClendon Congressional Plan 1

            17   Overton, Donna Declaration with exhibits

            18   Plan 1 Splits

            19   Plan 2 Splits

            20   Plan 3 Splits

            21   Plan 4 Splits

            22   [INTENTIONALLY LEFT BLANK]

            23   Listing of Congressional Plans Submitted to the Committee

            24   2 MINORITY PLAN 1_All Districts Population Report.pdf

            25   2 MINORITY PLAN 1_Assigned District Splits_COUNTY.pdf

            26   2 MINORITY PLAN 1_Assigned District Splits_PRECINCT.pdf

            27   2 MINORITY PLAN 1_District Compactness Report.pdf

            28   2 MINORITY PLAN 1_District Statistics Report.pdf



7626305.1                                                     Page 2 of 20
                         Case 2:18-cv-00907-KOB Document 89-1 Filed 10/15/19 Page 3 of 20



TRIAL EX. NO.                                  DESCRIPTION                                  OFFERED   ADMITTED

            29   2 MINORITY PLAN 1_MAP_Letter size.pdf

            30   2 MINORITY PLAN 1_Population Summary Report.pdf

            31   2 MINORITY PLAN 1_Unassigned Geographies Report.pdf

            32   4TH-5TH COMPROMISE_All Districts Population Report.pdf

            33   4TH-5TH COMPROMISE_Assigned District Splits_COUNTY.pdf

            34   4TH-5TH COMPROMISE_Assigned District Splits_PRECINCT.pdf

            35   4TH-5TH COMPROMISE_District Compactness Report.pdf

            36   4TH-5TH COMPROMISE_District Statistics Report.pdf

            37   4th-5th COMPROMISE_MAP_Letter Size.pdf

            38   4TH-5TH COMPROMISE_Population Summary Report.pdf

            39   4TH-5TH COMPROMISE_Unassigned Geographies Report.pdf

            40   ADERHOLT BROOKS CONGRESSIONAL_All Districts Population Report.pdf

            41   ADERHOLT BROOKS CONGRESSIONAL_Assigned District Splits_COUNTY.pdf

            42   ADERHOLT BROOKS CONGRESSIONAL_Assigned District Splits_PRECINCT.pdf

            43   ADERHOLT BROOKS CONGRESSIONAL_District Compactness Report.pdf

            44   ADERHOLT BROOKS CONGRESSIONAL_District Statistics Report.pdf



7626305.1                                                Page 3 of 20
                         Case 2:18-cv-00907-KOB Document 89-1 Filed 10/15/19 Page 4 of 20



TRIAL EX. NO.                                  DESCRIPTION                                  OFFERED   ADMITTED

            45   ADERHOLT BROOKS CONGRESSIONAL_MAP_Letter Size.pdf

            46   ADERHOLT BROOKS CONGRESSIONAL_Population Summary Report.pdf

            47   ADERHOLT BROOKS CONGRESSIONAL_Unassigned Geographies Report.pdf

            48   ALLEN CONGRESSIONAL PLAN_All Districts Population Report.pdf

            49   ALLEN CONGRESSIONAL PLAN_Assigned District Splits_COUNTY.pdf

            50   ALLEN CONGRESSIONAL PLAN_Assigned District Splits_PRECINCT.pdf

            51   ALLEN CONGRESSIONAL PLAN_District Compactness Report.pdf

            52   ALLEN CONGRESSIONAL PLAN_District Statistics Report.pdf

            53   ALLEN CONGRESSIONAL PLAN_MAP_Letter Size.pdf

            54   ALLEN CONGRESSIONAL PLAN_Population Summary Report.pdf

            55   ALLEN CONGRESSIONAL PLAN_Unassigned Geographies Report.pdf

            56   ALLEN CONGRESSIONAL PLAN 4_All Districts Population Report.pdf

            57   ALLEN CONGRESSIONAL PLAN 4_Assigned District Splits_COUNTY.pdf

            58   ALLEN CONGRESSIONAL PLAN 4_Assigned District Splits_PRECINCT.pdf

            59   ALLEN CONGRESSIONAL PLAN 4_District Compactness Report.pdf

            60   ALLEN CONGRESSIONAL PLAN 4_District Statistics Report.pdf



7626305.1                                              Page 4 of 20
                         Case 2:18-cv-00907-KOB Document 89-1 Filed 10/15/19 Page 5 of 20



TRIAL EX. NO.                                  DESCRIPTION                                  OFFERED   ADMITTED

            61   ALLEN CONGRESSIONAL PLAN 4_MAP_Letter Size.pdf

            62   ALLEN CONGRESSIONAL PLAN 4_Population Summary Report.pdf

            63   ALLEN CONGRESSIONAL PLAN 4_Unassigned Geographies Report.pdf

            64   ALLEN CONGRESSIONAL PLAN 5_All Districts Population Report.pdf

            65   ALLEN CONGRESSIONAL PLAN 5_Assigned District Splits_COUNTY.pdf

            66   ALLEN CONGRESSIONAL PLAN 5_Assigned District Splits_PRECINCT.pdf

            67   ALLEN CONGRESSIONAL PLAN 5_District Compactness Report.pdf

            68   ALLEN CONGRESSIONAL PLAN 5_District Statistics Report.pdf

            69   ALLEN CONGRESSIONAL PLAN 5_MAP_Letter Size.pdf

            70   ALLEN CONGRESSIONAL PLAN 5_Population Summary Report.pdf

            71   ALLEN CONGRESSIONAL PLAN 5_Unassigned Geographies Report.pdf

            72   ALLEN CONGRESSIONAL PLAN 6_All Districts Population Report.pdf

            73   ALLEN CONGRESSIONAL PLAN 6_Assigned District Splits_COUNTY.pdf

            74   ALLEN CONGRESSIONAL PLAN 6_Assigned District Splits_PRECINCT.pdf

            75   ALLEN CONGRESSIONAL PLAN 6_District Compactness Report.pdf

            76   ALLEN CONGRESSIONAL PLAN 6_District Statistics Report.pdf



7626305.1                                              Page 5 of 20
                         Case 2:18-cv-00907-KOB Document 89-1 Filed 10/15/19 Page 6 of 20



TRIAL EX. NO.                                  DESCRIPTION                                  OFFERED   ADMITTED

            77   ALLEN CONGRESSIONAL PLAN 6_MAP_Letter Size.pdf

            78   ALLEN CONGRESSIONAL PLAN 6_Population Summary Report.pdf

            79   ALLEN CONGRESSIONAL PLAN 6_Unassigned Geographies Report.pdf

            80   ALLEN CONGRESSIONAL PLAN 7_All Districts Population Report.pdf

            81   ALLEN CONGRESSIONAL PLAN 7_Assigned District Splits_COUNTY.pdf

            82   ALLEN CONGRESSIONAL PLAN 7_Assigned District Splits_PRECINCT.pdf

            83   ALLEN CONGRESSIONAL PLAN 7_District Compactness Report.pdf

            84   ALLEN CONGRESSIONAL PLAN 7_District Statistics Report.pdf

            85   ALLEN CONGRESSIONAL PLAN 7_MAPS_Letter Size.pdf

            86   ALLEN CONGRESSIONAL PLAN 7_Population SummaryReport.pdf

            87   ALLEN CONGRESSIONAL PLAN 7_Unassigned Geographies Report.pdf

            88   ALLEN CONGRESSIONAL PLAN MOD 1_All Districts Population Report.pdf

            89   ALLEN CONGRESSIONAL PLAN MOD 1_Assigned District Splits_COUNTY.pdf

            90   ALLEN CONGRESSIONAL PLAN MOD 1_Assigned District Splits_PRECINCT.pdf

            91   ALLEN CONGRESSIONAL PLAN MOD 1_District Compactness Report.pdf

            92   ALLEN CONGRESSIONAL PLAN MOD 1_District Statistics Report.pdf



7626305.1                                              Page 6 of 20
                          Case 2:18-cv-00907-KOB Document 89-1 Filed 10/15/19 Page 7 of 20



TRIAL EX. NO.                                  DESCRIPTION                                   OFFERED   ADMITTED

            93    ALLEN CONGRESSIONAL PLAN MOD 1_MAP_Letter Size.pdf

            94    ALLEN CONGRESSIONAL PLAN MOD 1_Population Summary Report.pdf

            95    ALLEN CONGRESSIONAL PLAN MOD 1_Unassigned Geographies Report.pdf

            96    ALLEN CONGRESSIONAL PLAN MOD 2_All Districts Population Report.pdf

            97    ALLEN CONGRESSIONAL PLAN MOD 2_Assigned District Splits_COUNTY.pdf

            98    ALLEN CONGRESSIONAL PLAN MOD 2_Assigned District Splits_PRECINCT.pdf

            99    ALLEN CONGRESSIONAL PLAN MOD 2_District Compactness Report.pdf

            100   ALLEN CONGRESSIONAL PLAN MOD 2_District Statistics Report.pdf

            101   ALLEN CONGRESSIONAL PLAN MOD 2_MAP_Letter Size.pdf

            102   ALLEN CONGRESSIONAL PLAN MOD 2_Population Summary Report.pdf

            103   ALLEN CONGRESSIONAL PLAN MOD 2_Unassigned Geographies Report.pdf

            104   ALLEN CONGRESSIONAL PLAN MOD 3_All Districts Population Report.pdf

            105   ALLEN CONGRESSIONAL PLAN MOD 3_Assigned District Splits_COUNTY.pdf

            106   ALLEN CONGRESSIONAL PLAN MOD 3_Assigned District Splits_PRECINCT.pdf

            107   ALLEN CONGRESSIONAL PLAN MOD 3_District Compactness Report.pdf

            108   ALLEN CONGRESSIONAL PLAN MOD 3_District Statistics Report.pdf



7626305.1                                              Page 7 of 20
                          Case 2:18-cv-00907-KOB Document 89-1 Filed 10/15/19 Page 8 of 20



TRIAL EX. NO.                                  DESCRIPTION                                   OFFERED   ADMITTED

            109   ALLEN CONGRESSIONAL PLAN MOD 3_MAP_Letter Size.pdf

            110   ALLEN CONGRESSIONAL PLAN MOD 3_Population Summary Report.pdf

            111   ALLEN CONGRESSIONAL PLAN MOD 3_Unassigned Geographies Report.pdf

            112   ALLEN CONGRESSIONAL PLAN MOD 4_All Districts Population Report.pdf

            113   ALLEN CONGRESSIONAL PLAN MOD 4_Assigned District Splits_COUNTY.pdf

            114   ALLEN CONGRESSIONAL PLAN MOD 4_Assigned District Splits_PRECINCT.pdf

            115   ALLEN CONGRESSIONAL PLAN MOD 4_District Compactness Report.pdf

            116   ALLEN CONGRESSIONAL PLAN MOD 4_District Statistics Report.pdf

            117   ALLEN CONGRESSIONAL PLAN MOD 4_MAP_Letter Size.pdf

            118   ALLEN CONGRESSIONAL PLAN MOD 4_Population Summary Report.pdf

            119   ALLEN CONGRESSIONAL PLAN MOD 4_Unassigned Geographies Report.pdf

            120   ALLEN CONGRESSIONAL PLAN MOD 5_All Districts Population Report.pdf

            121   ALLEN CONGRESSIONAL PLAN MOD 5_Assigned District Splits_COUNTY.pdf

            122   ALLEN CONGRESSIONAL PLAN MOD 5_Assigned District Splits_PRECINCT.pdf

            123   ALLEN CONGRESSIONAL PLAN MOD 5_District Compactness Report.pdf

            124   ALLEN CONGRESSIONAL PLAN MOD 5_District Statistics Report.pdf



7626305.1                                              Page 8 of 20
                          Case 2:18-cv-00907-KOB Document 89-1 Filed 10/15/19 Page 9 of 20



TRIAL EX. NO.                                  DESCRIPTION                                   OFFERED   ADMITTED

            125   ALLEN CONGRESSIONAL PLAN MOD 5_MAP_Letter Size.pdf

            126   ALLEN CONGRESSIONAL PLAN MOD 5_Population Summary Report.pdf

            127   ALLEN CONGRESSIONAL PLAN MOD 5_Unassigned Geographies Report.pdf

            128   ALLEN CONGRESSIONAL PLAN MOD 6_All Districts Population Report.pdf

            129   ALLEN CONGRESSIONAL PLAN MOD 6_Assigned District Splits_COUNTY.pdf

            130   ALLEN CONGRESSIONAL PLAN MOD 6_Assigned District Splits_PRECINCTS.pdf

            131   ALLEN CONGRESSIONAL PLAN MOD 6_District Compactness Report.pdf

            132   ALLEN CONGRESSIONAL PLAN MOD 6_District Statistics Report.pdf

            133   ALLEN CONGRESSIONAL PLAN MOD 6_MAP_Letter Size.pdf

            134   ALLEN CONGRESSIONAL PLAN MOD 6_Population Summary Report.pdf

            135   ALLEN CONGRESSIONAL PLAN MOD 6_Unassigned Geographies Report.pdf

            136   BEASON CONGRESSIONAL PLAN_All Districts Population Report.pdf

            137   BEASON CONGRESSIONAL PLAN_Assigned District Splits_COUNTY.pdf

            138   BEASON CONGRESSIONAL PLAN_Assigned District Splits_PRECINCT.pdf

            139   BEASON CONGRESSIONAL PLAN_District Compactness Report.pdf

            140   BEASON CONGRESSIONAL PLAN_District Statistics Report.pdf



7626305.1                                               Page 9 of 20
                          Case 2:18-cv-00907-KOB Document 89-1 Filed 10/15/19 Page 10 of 20



TRIAL EX. NO.                                   DESCRIPTION                               OFFERED   ADMITTED

            141   BEASON CONGRESSIONAL PLAN_MAP_Letter Size.pdf

            142   BEASON CONGRESSIONAL PLAN_Population Summary Report.pdf

            143   BEASON CONGRESSIONAL PLAN_Unassigned Geographies Report.pdf

            144   BUSKEY CONGRESSIONAL PLAN_All Districts Population Report.pdf

            145   BUSKEY CONGRESSIONAL PLAN_Assigned District Splits_COUNTY.pdf

            146   BUSKEY CONGRESSIONAL PLAN_Assigned District Splits_PRECINCT.pdf

            147   BUSKEY CONGRESSIONAL PLAN_District Compactness Report.pdf

            148   BUSKEY CONGRESSIONAL PLAN_District Statistics Report.pdf

            149   BUSKEY CONGRESSIONAL PLAN_MAP_Letter Size.pdf

            150   BUSKEY CONGRESSIONAL PLAN_Population Summary Report.pdf

            151   BUSKEY CONGRESSIONAL PLAN_Unassigned Geographies Report.pdf

            152   GREER CONGRESSIONAL _Assigned District Splits_PRECINCT.pdf

            153   GREER CONGRESSIONAL_All Districts Population Report.pdf

            154   GREER CONGRESSIONAL_Assigned Districts Report_COUNTY.pdf

            155   GREER CONGRESSIONAL_District Compactness Report.pdf

            156   GREER CONGRESSIONAL_District Statistics Report.pdf



7626305.1                                               Page 10 of 20
                          Case 2:18-cv-00907-KOB Document 89-1 Filed 10/15/19 Page 11 of 20



TRIAL EX. NO.                                     DESCRIPTION                             OFFERED   ADMITTED

            157   GREER CONGRESSIONAL_MAP_Letter Size.pdf

            158   GREER CONGRESSIONAL_Population Summary Report.pdf

            159   GREER CONGRESSIONAL_Unassigned Geographies Report.pdf

            160   GREER CONGRESSIONAL 2_All Districts Report.pdf

            161   GREER CONGRESSIONAL 2_Assigned District Splits_COUNTY.pdf

            162   GREER CONGRESSIONAL 2_Assigned District Splits_PRECINCT.pdf

            163   GREER CONGRESSIONAL 2_District Compactness Report.pdf

            164   GREER CONGRESSIONAL 2_District Stats Report.pdf

            165   GREER CONGRESSIONAL 2_MAP_Letter Size.pdf

            166   GREER CONGRESSIONAL 2_Population Report.pdf

            167   GREER CONGRESSIONAL 2_Unassigned Geographies Report.pdf

            168   HAMMON PLAN 5.19.11_All Districts Population Report.pdf

            169   HAMMON PLAN 5.19.11_Assigned District Splits_COUNTY.pdf

            170   HAMMON PLAN 5.19.11_Assigned District Splits_PRECINCT.pdf

            171   HAMMON PLAN 5.19.11_District Compactness Report.pdf

            172   HAMMON PLAN 5.19.11_District Statistics Report.pdf



7626305.1                                                 Page 11 of 20
                          Case 2:18-cv-00907-KOB Document 89-1 Filed 10/15/19 Page 12 of 20



TRIAL EX. NO.                                   DESCRIPTION                                 OFFERED   ADMITTED

            173   HAMMON PLAN 5.19.11_MAP_Letter Size.pdf

            174   HAMMON PLAN 5.19.11_Population Summary Report.pdf

            175   HAMMON PLAN 5.19.11_Unassigned Geographies Report.pdf

            176   HUBBARD CONGR.CD2-5.rev2_All Districts Population Report.pdf

            177   HUBBARD CONGR.CD2-5.rev2_Assigned District Splits_COUNTY.pdf

            178   HUBBARD CONGR.CD2-5.rev2_District Compactness Report.pdf

            179   HUBBARD CONGR.CD2-5.rev2_District Stats Report.pdf

            180   HUBBARD CONGR.CD2-5.rev2_MAP_Letter Size.pdf

            181   HUBBARD CONGR.CD2-5.rev2_Population Summary Report.pdf

            182   HUBBARD CONGR.CD2-5.rev2_Unassigned Geographies Report.pdf

            183   McCLAMMY CONGRESSIONAL 4M 6.17.11_All Districts Population Report.pdf

            184   McCLAMMY CONGRESSIONAL 4M 6.17.11_Assigned District Splits_COUNTY.pdf

            185   McCLAMMY CONGRESSIONAL 4M 6.17.11_Assigned District Splits_PRECINCT.pdf

            186   McCLAMMY CONGRESSIONAL 4M 6.17.11_District Compactness Report.pdf

            187   McCLAMMY CONGRESSIONAL 4M 6.17.11_District Statistics Report.pdf

            188   McCLAMMY CONGRESSIONAL 4M 6.17.11_MAP_Letter Size.pdf



7626305.1                                               Page 12 of 20
                          Case 2:18-cv-00907-KOB Document 89-1 Filed 10/15/19 Page 13 of 20



TRIAL EX. NO.                                   DESCRIPTION                               OFFERED   ADMITTED

            189   McCLAMMY CONGRESSIONAL 4M 6.17.11_Population Summary Report.pdf

            190   McCLAMMY CONGRESSIONAL 4M 6.17.11_Unassigned Geographies Report.pdf

            191   McCLAMMY CONGRESS 2M_All Districts Population Report.pdf

            192   McCLAMMY CONGRESS 2M_Assigned District Splits_COUNTY.pdf

            193   McCLAMMY CONGRESS 2M_Assigned District Splits_PRECINCT.pdf

            194   McCLAMMY CONGRESS 2M_District Compactness Report.pdf

            195   McCLAMMY CONGRESS 2M_District Statistics Report.pdf

            196   McCLAMMY CONGRESS 2M_MAP_Letter Size.pdf

            197   McCLAMMY CONGRESS 2M_Population Summary Report.pdf

            198   McCLAMMY CONGRESS 2M_Unassigned Geographies Report.pdf

            199   McCLAMMY CONGRESS PPB_All Districts Population Report.pdf

            200   McCLAMMY CONGRESS PPB_Assigned District Splits_County.pdf

            201   McCLAMMY CONGRESS PPB_Assigned District Splits_PRECINCT.pdf

            202   McCLAMMY CONGRESS PPB_District Compactness Report.pdf

            203   McCLAMMY CONGRESS PPB_District Statistics Report.pdf

            204   McCLAMMY CONGRESS PPB_MAP_Letter Size.pdf



7626305.1                                              Page 13 of 20
                          Case 2:18-cv-00907-KOB Document 89-1 Filed 10/15/19 Page 14 of 20



TRIAL EX. NO.                                   DESCRIPTION                               OFFERED   ADMITTED

            205   McCLAMMY CONGRESS PPB_Population Summary Report.pdf

            206   McCLAMMY CONGRESS PPB_Unassigned Geographies Report.pdf

            207   McCLAMMY CONGRESS PPB_All Districts Population Report.pdf

            208   McCLAMMY CONGRESS PPB_Assigned District Splits_COUNTY.pdf

            209   McCLAMMY CONGRESS PPB_Assigned District Splits_PRECINCT.pdf

            210   McCLAMMY CONGRESS PPB_District Compactness Report.pdf

            211   McCLAMMY CONGRESS PPB_District Statistics Report.pdf

            212   McCLAMMY CONGRESS PPB_Unassigned Geographies Report.pdf

            213   McCLAMMY CONGRESS PPE_MAP_Letter Size.pdf

            214   McCLAMMY CONGRESS PPE_Population Summary Report.pdf

            215   McCLAMMY CONGRESIONAL 3M_MAP_Letter Size.pdf

            216   McCLAMMY CONGRESSIONAL 3M_All Districts Population Report.pdf

            217   McCLAMMY CONGRESSIONAL 3M_Assigned District Splits_County.pdf

            218   McCLAMMY CONGRESSIONAL 3M_Assigned District Splits_PRECINCT.pdf

            219   McCLAMMY CONGRESSIONAL 3M_District Compactness Report.pdf

            220   McCLAMMY CONGRESSIONAL 3M_District Statistics Report.pdf



7626305.1                                              Page 14 of 20
                         Case 2:18-cv-00907-KOB Document 89-1 Filed 10/15/19 Page 15 of 20



TRIAL EX. NO.                                  DESCRIPTION                               OFFERED   ADMITTED

            221   McCLAMMY CONGRESSIONAL 3M_Population Summary Report.pdf

            222   McCLAMMY CONGRESSIONAL 3M_Unassigned Geographies Report.pdf

            223   McCLAMMY CONGRESSIONAL 4M_All Districts Population Report.pdf

            224   McCLAMMY CONGRESSIONAL 4M_Assigned District Splits_COUNTY.pdf

            225   McCLAMMY CONGRESSIONAL 4M_Assigned District Splits_PRECINCT.pdf

            226   McCLAMMY CONGRESSIONAL 4M_District Compactness Report.pdf

            227   McCLAMMY CONGRESSIONAL 4M_District Statistics Report.pdf

            228   McCLAMMY CONGRESSIONAL 4M_MAP_Letter Size.pdf

            229   McCLAMMY CONGRESSIONAL 4M_Population Summary Report.pdf

            230   McCLAMMY CONGRESSIONAL 4M_Unassigned Geographies Report.pdf

            231   McCLAMMY CONGRESSIONAL B_All Districts Population Report.pdf

            232   McCLAMMY CONGRESSIONAL B_Assigned District Splits_COUNTY.pdf

            233   McCLAMMY CONGRESSIONAL B_Assigned District Splits_PRECINCT.pdf

            234   McCLAMMY CONGRESSIONAL B_District Compactness Report.pdf

            235   McCLAMMY CONGRESSIONAL B_District Statistics Report.pdf

            236   McCLAMMY CONGRESSIONAL B_MAP_Letter Size.pdf



7626305.1                                              Page 15 of 20
                          Case 2:18-cv-00907-KOB Document 89-1 Filed 10/15/19 Page 16 of 20



TRIAL EX. NO.                                   DESCRIPTION                               OFFERED   ADMITTED

            237   McCLAMMY CONGRESSIONAL B_Population Summary Report.pdf

            238   McCLAMMY CONGRESSIONAL B_Unassigned Geographies Report.pdf

            239   McCLENDON CONGRESSIONAL 1_All Districts Population Report.pdf

            240   McCLENDON CONGRESSIONAL 1_Assigned District Splits_COUNTY.pdf

            241   McCLENDON CONGRESSIONAL 1_Assigned District Splits_PRECINCT.pdf

            242   McCLENDON CONGRESSIONAL 1_District Compactness Report.pdf

            243   McCLENDON CONGRESSIONAL 1_District Statistics Report.pdf

            244   McCLENDON CONGRESSIONAL 1_MAP_Letter Size.pdf

            245   McCLENDON CONGRESSIONAL 1_Population Summary Report.pdf

            246   McCLENDON CONGRESSIONAL 1_Unassigned Geographies Report.pdf

            247   POOLE CONGRESSIONAL PLAN 1_All Districts Population Report.pdf

            248   POOLE CONGRESSIONAL PLAN 1_Assigned District Splits_COUNTY.pdf

            249   POOLE CONGRESSIONAL PLAN 1_Assigned District Splits_PRECINCT.pdf

            250   POOLE CONGRESSIONAL PLAN 1_District Compactness Report.pdf

            251   POOLE CONGRESSIONAL PLAN 1_District Statistics Report.pdf

            252   POOLE CONGRESSIONAL PLAN 1_MAP_Letter Size.pdf



7626305.1                                               Page 16 of 20
                          Case 2:18-cv-00907-KOB Document 89-1 Filed 10/15/19 Page 17 of 20



TRIAL EX. NO.                                   DESCRIPTION                               OFFERED   ADMITTED

            253   POOLE CONGRESSIONAL PLAN 1_Population Summary Report.pdf

            254   POOLE CONGRESSIONAL PLAN 1_Unassigned Geographies Report.pdf

            255   POOLE CONGRESSIONAL PLAN 2_All Districts Population Report.pdf

            256   POOLE CONGRESSIONAL PLAN 2_Assigned District Splits_COUNTY.pdf

            257   POOLE CONGRESSIONAL PLAN 2_Assigned District Splits_PRECINCT.pdf

            258   POOLE CONGRESSIONAL PLAN 2_District Compactness Report.pdf

            259   POOLE CONGRESSIONAL PLAN 2_District Statistics Report.pdf

            260   POOLE CONGRESSIONAL PLAN 2_MAP_Letter Size.pdf

            261   POOLE CONGRESSIONAL PLAN 2_Population Summary Report.pdf

            262   POOLE CONGRESSIONAL PLAN 2_Unassigned Geographies Report.pdf

            263   POOLE CONGRESSIONAL PLAN 3_All Districts Population Report.pdf

            264   POOLE CONGRESSIONAL PLAN 3_Assigned District Splits_COUNTY.pdf

            265   POOLE CONGRESSIONAL PLAN 3_Assigned District Splits_PRECINCT.pdf

            266   POOLE CONGRESSIONAL PLAN 3_District Compactness Report.pdf

            267   POOLE CONGRESSIONAL PLAN 3_District Statistics Report.pdf

            268   POOLE CONGRESSIONAL PLAN 3_MAP_Letter Size.pdf



7626305.1                                               Page 17 of 20
                          Case 2:18-cv-00907-KOB Document 89-1 Filed 10/15/19 Page 18 of 20



TRIAL EX. NO.                                   DESCRIPTION                               OFFERED   ADMITTED

            269   POOLE CONGRESSIONAL PLAN 3_Population Summary Report.pdf

            270   POOLE CONGRESSIONAL PLAN 3_Unassigned Geographies Report.pdf

            271   POOLE CONGRESSIONAL PLAN 4_All Districts Population Report.pdf

            272   POOLE CONGRESSIONAL PLAN 4_Assigned District Splits_County.pdf

            273   POOLE CONGRESSIONAL PLAN 4_Assigned District Splits_PRECINCT.pdf

            274   POOLE CONGRESSIONAL PLAN 4_District Compactness Report.pdf

            275   POOLE CONGRESSIONAL PLAN 4_District Statistics Report.pdf

            276   POOLE CONGRESSIONAL PLAN 4_MAP_Letter Size.pdf

            277   POOLE CONGRESSIONAL PLAN 4_Population Summary Report.pdf

            278   POOLE CONGRESSIONAL PLAN 4_Unassigned Geographies Report.pdf

            279   POOLE HUBBARD CONG_All Districts Population Report.pdf

            280   POOLE HUBBARD CONG_Assigned District Splits_COUNTY.pdf

            281   POOLE HUBBARD CONG_Assigned District Splits_PRECINCT.pdf

            282   POOLE HUBBARD CONG_District Compactness Report.pdf

            283   POOLE HUBBARD CONG_District Statistics Report.pdf

            284   POOLE HUBBARD CONG_MAP_Letter Size.pdf



7626305.1                                               Page 18 of 20
                          Case 2:18-cv-00907-KOB Document 89-1 Filed 10/15/19 Page 19 of 20



TRIAL EX. NO.                                    DESCRIPTION                              OFFERED   ADMITTED

            285   POOLE HUBBARD CONG_Population Summary Report.pdf

            286   POOLE HUBBARD CONG_Unassigned Geographies Report.pdf

            287   STATE CONGRESSIONAL 1_All Districts Population Report.pdf

            288   STATE CONGRESSIONAL 1_Assigned District Splits_COUNTY.pdf

            289   STATE CONGRESSIONAL 1_District Compactness Report.pdf

            290   STATE CONGRESSIONAL 1_District Statistics Report.pdf

            291   STATE CONGRESSIONAL 1_MAP_Letter Size.pdf

            292   STATE CONGRESSIONAL 1_Population Summary Report.pdf

            293   STATE CONGRESSIONAL 1_Unassigned Geographies Report.pdf

            294   STATE ONGRESSIONAL 1_Assigned District Splits_PRECINCT.pdf

            295   TAYLOR CONGRESSIONAL PLAN_All Districts Population Report.pdf

            296   TAYLOR CONGRESSIONAL PLAN_Assigned District Splits_COUNTY.pdf

            297   TAYLOR CONGRESSIONAL PLAN_Assigned District Splits_PRECINCT.pdf

            298   TAYLOR CONGRESSIONAL PLAN_District Compactness Report.pdf

            299   TAYLOR CONGRESSIONAL PLAN_District Statistics Report.pdf

            300   TAYLOR CONGRESSIONAL PLAN_MAP_Letter Size.pdf



7626305.1                                                Page 19 of 20
                            Case 2:18-cv-00907-KOB Document 89-1 Filed 10/15/19 Page 20 of 20



TRIAL EX. NO.                                          DESCRIPTION                                         OFFERED      ADMITTED

            301   TAYLOR CONGRESSIONAL PLAN_Population Summary Report.pdf

            302   TAYLOR CONGRESSIONAL PLAN_Unassigned Geographies Report.pdf

                  Any document or tangible thing needed to rebut or impeach the testimony of any witness for the Plaintiffs

                  Any document or tangible thing needed to respond to any exhibit identified by the Plaintiffs

                  All discovery requests and all responses to discovery requests

                  All pleadings, filings, and orders in this case

                  Any exhibit to an expert report

                  Any exhibit to any deposition taken in this case

                  Any exhibit identified by other parties




7626305.1                                                           Page 20 of 20
